Citation Nr: 0604642	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a stroke.  

3.  Entitlement to service connection for bilateral hearing 
loss disability.  

4.  Entitlement to service connection for residuals of an 
injury of the left leg.  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or upon 
housebound status.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board notes that in his December 2003 substantive appeal, 
the veteran indicated that he wished to have a Central Office 
hearing before a Veterans Law Judge.  In March 2004, the 
veteran indicated that he was withdrawing his request for a 
Central Office hearing.  In addition, he clarified that he 
intended to continue his appeal on the issues listed on the 
title page and was withdrawing his appeal on the remaining 
issues of service connection for diabetes mellitus, 
cataracts, asbestosis, and a dental condition.  The Board 
will limit its consideration accordingly.


FINDINGS OF FACT

1.  Hypertension was not present in service or for many years 
afterward, and is not etiologically related to service.  

2.  A stroke was not present during active service or for 
many years afterward, and is not etiologically related to 
service.  

3.  The veteran has no current residual of any left leg 
injury sustained during service.  

4.  The veteran's bilateral hearing loss disability is 
etiologically related to active duty.  

5.  The veteran does not have service connected disabilities 
which render him so helpless as to need regular aid and 
attendance in order to protect him from the hazards or 
dangers of his daily environment; and the veteran does not 
have a single disability rated as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and the incurrence or aggravation of such during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A stroke was not incurred or aggravated during active 
military service, and the incurrence or aggravation of such 
during service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).    

3.  The veteran has no current disability due to any left leg 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  Bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).  

5.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or on housebound 
status are not met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that the veteran's claims were initially 
adjudicated subsequent to the enactment of the VCAA.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  

In the present case, the veteran was provided with the notice 
required by the VCAA by correspondence dated in September 
2002, prior to the initial adjudication of his claims.  
Although the originating agency did not specifically request 
him to submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

The record reflects that all available, post-service evidence 
pertaining to the veteran's claims has been obtained.  
Unfortunately, the veteran's service medical records are 
currently unavailable.  They were apparently destroyed by 
fire at the National Personnel Records Center (NPRC) in 1973.  
The veteran appears to be claiming that he received treatment 
for a barbed wire injury of his left leg in service, but he 
has not alleged that he received treatment in service for any 
of the other claimed disabilities.  He has acknowledged that 
his stroke occurred many years after service and that he did 
not notice hearing loss until after that.  A review of the 
file reveals that attempts have been made to obtain alternate 
records related to the veteran's service connection claims 
including asking the veteran to provide additional 
information regarding his medical and military history.  In 
June 2005, the veteran submitted only a partial response to 
the information requested by the RO.  He identified places 
where he served but did not identify any specific treatment.  
In view of the attempts by the RO to obtain additional 
information from the veteran and the searches for the 
veteran's service medical records already conducted by the 
service department, it appears that additional searches by VA 
would be futile.  In any event, the Board will assume for the 
purposes of this decision that the veteran was treated in 
service for a barbed wire injury of the left leg.  

The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the legal 
standard for proving a claim for service connection is not 
lowered in such a case, but rather, the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran is increased.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Neither the veteran nor his representative has identified any 
outstanding, available  evidence, to include medical records, 
that could be obtained to substantiate the claims.  The Board 
is also unaware of any such outstanding evidence.  

The veteran has been afforded an appropriate VA examination 
to determine the etiology of his hearing loss disability.  As 
explained below, the Board has determined that the evidence 
currently of record is sufficient to substantiate this claim.  
Although the veteran has not been afforded a VA examination 
to determine the etiology of hypertension, a stroke, or left 
leg disability, no such examination is required in this case 
because the medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such an examination would result in evidence to substantiate 
any of the claims.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of the claims by 
the originating agency were harmless and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims 
on appeal.


II.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Although this regulation precludes service 
connection for hearing loss if the veteran does not currently 
have hearing loss to the degree specified in the regulation, 
the regulation does not require the presence of hearing loss 
disability in service or otherwise limit the circumstances 
under which service connection may be granted for hearing 
loss disability.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war, and manifests hypertension, a cerebrovascular 
accident, or organic disease of the nervous system to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Analysis
  
Although the post-service medical evidence shows that the 
veteran currently has hypertension and that he had a stroke 
in 1987, there is no medical evidence suggesting that either 
disorder was present in service or until many years 
thereafter.  Moreover, there is no medical evidence of a 
nexus between either disorder and the veteran's military 
service.  

The veteran has contended that service connection is 
warranted for residuals of a barbed wire injury to the left 
leg which he claims was incurred in service.  As noted above, 
the Board will assume for the purpose of this decision that 
the veteran sustained such an injury in service.  The post-
service medical evidence of record essentially notes that the 
veteran had some complaints of left ankle weakness and left 
foot edema in November 2002.  These problems were attributed 
to disuse as a result of the veteran's cerebrovascular 
accident.  It is noted that private rehabilitation records 
reflect that the veteran had left sided weakness following 
his stroke in 1987.  None of the post-service medical 
evidence indicates that the veteran has any current 
disability due to a left injury.  

In essence, the evidence of a nexus between the veteran's 
hypertension, stroke and left leg disability and his military 
service is limited to his own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
these claims.

With respect to the hearing loss claim, the Board notes that 
the veteran was afforded VA audiological examination in April 
2004.  The VA audiological examiner noted that the veteran's 
claims file was not available for review prior to the 
evaluation.  It was noted that the veteran did report any 
"significant" military noise exposure but did report 
occupational noise exposure.  The veteran also reported that 
he was a boxer in high school and in the Army and as a result 
had "cauliflower ear."  Audiometric testing revealed that 
the veteran has bilateral hearing loss disability for VA 
compensation purposes.  The examiner opined that the 
veteran's hearing loss was more likely than not related to 
his history of a cerebrovascular accident, aging and 
occupational noise exposure.  

The veteran also underwent a VA ear disease examination in 
April 2004.  At that time, the examiner noted that the 
veteran reported working as an engineer during active duty, 
building bridges.  It was noted that there was a history of 
noise exposure due to construction and also from rifle firing 
during training.  The diagnosis included bilateral 
sensorineural hearing loss.  The examiner indicated that 
after taking the veteran's complete history it was likely 
that there was some evidence of hearing loss after military 
service but that some hearing loss due to noise exposure 
during service could not be ruled out.  The examiner opined 
that it was as likely as not that the veteran's hearing loss 
was due to service-connected noise exposure.  

In this case, the Board notes that the April 2004 
audiological examiner opined that it was not as likely as not 
that the veteran's current bilateral hearing loss was related 
to in-service noise exposure.  However, in light of the 
opinion contained in the VA ear disease examination report 
which links his current hearing loss disability to noise 
exposure, the Board finds that the evidence supportive of the 
claim is at least in equipoise with that against the claim.  
Accordingly, service connection is in order for this 
disability.  


III.  Special Monthly Compensation 

A veteran who, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and attendance 
under criteria set forth in 38 C.F.R. § 3.352(a) shall 
receive additional monthly compensation.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disorders: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  

Special monthly compensation based upon housebound status is 
authorized if the veteran has a single permanent service-
connected disability rated 100 percent disabling, and has 
either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2005).  

The veteran's only service-connected disability is the 
bilateral hearing loss disability for which service 
connection has been granted herein.  It is clear that this 
disability does not render the veteran so helpless as to 
require the regular aid and attendance of another person and 
that it does not render him housebound.  In fact, the 
veteran's claim for special monthly compensation was based 
upon impairment associated with the residuals of a stroke.  
Since the Board has determined that service connection is not 
warranted for the stroke, the veteran's claim for special 
monthly compensation must also fail.



							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.  

Service connection for a stroke is denied.  

Service connection for bilateral hearing loss disability is 
granted.  

Service connection for residuals of a left leg injury is 
denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or upon 
housebound status is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


